PLEUS, J.
AMCO appeals a final order of the Unemployment Appeals Commission which ruled that the claimant is not disqualified from receiving unemployment compensation benefits. The Commission’s decision rejected the ruling of the appeals referee that the claimant voluntarily abandoned her job. The issue of whether an employee voluntarily abandoned his or her position has been held to be one of fact within the province of the appeals referee. Cole v. Unemployment Appeals Comm’n, 863 So.2d 1249 (Fla. 5th DCA 2004); Vanek v. Unemployment Appeals Comm’n, 842 So.2d 312 (Fla. 5th DCA 2003). The appeals referee’s determination that the claimant voluntarily abandoned her job when she failed to return to work following emergency leave is supported by substantial competent evidence. The Commission did not expressly determine otherwise. Rather, the Commission impermissibly reweighed and re-assessed the conflicting evidence in reaching a contrary conclusion. This it cannot do. See Cole; Jackson v. Unemployment Appeals Comm’n, 730 So.2d 719, 721 (Fla. 5th DCA 1999).
REVERSED AND REMANDED.
MONACO and TORPY, JJ., concur.